356 S.W.3d 877 (2012)
STATE of Missouri, Respondent,
v.
Brandon LEE, Appellant.
No. ED 95920.
Missouri Court of Appeals, Eastern District, Division Three.
January 17, 2012.
Kim C. Freter, Clayton, MO, for Appellant.
Chris A. Koster, Attorney General, James B. Farnsworth, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Brandon Lee (Defendant) appeals the judgment upon his conviction by a jury of robbery in the first degree, Section 569.020, RSMo 2000, armed criminal action. Section 571.015, RSMo 2000, unlawful use of a weapon. Section 571.030, RSMo Cum.Supp.2008, and resisting arrest. Section 575.150, RSMo Cum.Supp.2008, for which he was sentenced to a total of twenty-five years' imprisonment. Defendant contends the trial court erred and abused its discretion in overruling his motion for a mistrial after the jury heard evidence that he committed prior bad acts and uncharged crimes. Defendant also asserts the trial court plainly erred in submitting Instruction No. 11 to the jury because the verdict director for unlawful use of a weapon failed to specify a particular incident thus allowing the possibility that the jurors failed to find the same incident of unlawful use of a weapon unanimously.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).